Citation Nr: 1810711	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right ankle, residual of fracture.

2.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include an anxiety disorder and depressive disorder, for the period prior to December 31, 2015.

3.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disability, to include an anxiety disorder and depressive disorder, for the period beginning December 31, 2015.

4.  Entitlement to an initial compensable rating for right ankle residual scar.

5.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1964 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, November 2012 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and San Juan, the Commonwealth of Puerto Rico.  In the February 2010 rating decision, the RO granted service connection for arthritis, residuals of right ankle fracture, at a 10 percent disability rating effective, September 1, 2009.  In the November 2012 rating decision, the RO granted service connection for a depressive disorder, not otherwise specified (NOS), claimed as an anxiety disorder, secondary to the service-connected disability of arthritis, residuals of ankle fracture (an acquired psychiatric disability), effective March 9, 2010.  In the April 2016 rating decision, the RO granted service connection for residual scar, right ankle, at a non-compensable disability rating, effective January 12, 2016; and increased the service-connected rating disability for an anxiety disorder from 30 percent disabling to 50 percent disabling, effective December 31, 2015.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a request for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  Here, the Veteran has asserted that he is precluded from securing and following a substantially gainful occupation as a result of his service-connected anxiety disorder, right ankle condition, right ankle scar, and gastroesophageal reflux disease (GERD).  See August 2017 Application for Increased Compensation Based on Unemployability.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised, and that the Board has jurisdiction over this issue as part and parcel of the increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

In November 2015, the Board remanded the matters for further evidentiary development.

In an April 2017 rating decision, the RO granted an earlier effective date of May 4, 2012 for the service-connected disability of residual scar, right ankle.  Thus, since this is a grant of full benefits sought, this issue is no longer before the Board on appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability picture more nearly approximates a moderate limitation of motion for his service-connected arthritis of the right ankle, residual fracture.

2.  For the period prior to December 31, 2015, all of the Veteran's symptoms for an acquired psychiatric disorder manifest as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period beginning December 31, 2015, all of the Veteran's symptoms for an acquired psychiatric disorder manifest as an occupational and social impairment with reduced reliability and productivity.

4.  The right ankle residual scar, which is 4 cm length by 0.5 cm width, is stable, painless and lacks other disabling effects associated with the scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating evaluation in excess of 10 percent for arthritis of the right ankle, residual fracture, are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  For the period prior to December 31, 2015, the criteria for an initial rating evaluation in excess of 30 percent for an acquired psychiatric disorder are not met.  38 U.S.C § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  For the period beginning December 31, 2015, the criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.126, 4.130, DC 9434 (2017).

4.  The criteria for an initial compensable rating for right ankle residual scar are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis of the Right Ankle, Residual Fracture

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran is currently rated at 10 percent disabling for his service-connected right ankle arthritis, residual fracture, under DC 5271.  He asserts that the severity of his right ankle condition has worsened and that he is entitled to a 20 percent rating under DC 5271 for marked limitation of motion of the ankle.  See August 2017 Correspondence. 

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The most probative evidence of record is a January 2016 VA examination of the Veteran's right ankle, which is reflective of the most recent, current severity of the Veteran's service-connected right ankle disability.  At this VA examination, the Veteran reported having flare-ups of the right ankle, which he described as severe right ankle pain.  He also reported having functional loss or functional impairment, which he described, in his own words, as "difficulty walking."  Although the VA examiner reported that the range of motion for his right ankle was "abnormal or outside of normal range", on range of motion (ROM) testing, dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 30 degrees.  

Accordingly, the Board finds that the Veteran's right ankle arthritis/residual fracture more closely approximates a "moderate" disability, at a 10 percent disability rating.  A higher rating of 20 percent is not available because there is no evidence of "marked" disability, since the medical evidence of record has not shown that the Veteran's ankle, on range of motion testing, reflected less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.

Moreover, the Board has also considered the DeLuca criteria.  However, a rating higher than 10 percent based on these criteria is also not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  At the January 2016 VA examination, the VA examiner indicated that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time.  See January 2016 VA examination.  Further, the VA examiner also indicated that pain at the right ankle joint could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  Id.  However, the VA examiner found no evidence of weakness, fatigability or incoordination during this VA examination.  Additionally, there were no findings of any other functional loss during flare-ups, or when the ankle had to be used repeatedly over a period of time.  Id. (indicating that express additional limitation due to pain in terms of degrees of additional ROM was not possible in view that it should be documented during a positive flare up period, not during a medical evaluation, and that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view of the fact that there were no positive flare up episodes during this examination).  Therefore, in this regard, the 10 percent disability rating for right ankle arthritis/residual fracture compensates the Veteran for any functional impairment.  

Further, the Veteran also asserts that he is entitled to an additional, separate rating for his service-connected right ankle disability.  See August 2017 Correspondence.  In this regard, the Board has considered whether separate, additional ratings are available for the Veteran's service-connected right ankle disability.  Diagnostic codes relating to the ankle, including DC 5270 (ankylosis), and DC 5274 (astragalectomy) are not applicable because there is no evidence of record to show that the Veteran has been diagnosed with any of these disabilities.  

Specifically, the Veteran asserts that the Veteran has bone deformity at the tibiotalar joint and that a separate rating of at least 10 percent is warranted under either DC 5262 for impairment of the tibia or DC 5273 for malunion of the ankle bone with deformity.  See August 2017 Correspondence.  In support of his assertion, the Veteran references the January 2010 VA examination report, which reflects a March 2009 X-ray finding that there was a bone deformity at the tibiotalar joint.  An impression of this X-ray finding also indicates that "[t]here is bone deformity at the tibiotalar joint with depression of the medial aspect of the talus with asymmetric joint space narrowing, marginal spurs and psudarthrosis formation."  However, notwithstanding these findings, there is no evidence of malunion or nonunion of the tibia, under DC 5262; nor is there any evidence of malunion of os calcis or astragalus, under DC 5273.  Therefore, separate ratings under these diagnostic codes are also inapplicable under these circumstances.

Therefore, based on the foregoing reasons, a rating in excess of 10 percent for the service-connected right ankle disability is denied.

An Acquired Psychiatric Disability 

The criteria for evaluating an acquired psychiatric disability, including an anxiety disorder and a depressive disorder, are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9434 (2017).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  See Id. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

Period Prior to December 31, 2015

Prior to December 31, 2015, the Veteran is rated at 30 percent disabling for an acquired psychiatric disability.  He argues that he is entitled to a rating of no less than 50 percent, effective no later than July 30, 2012.  See August 2017 Correspondence.

After a review of the record, the Board finds the Veteran's acquired psychiatric disability more nearly approximate a 30 percent rating for the period prior to December 31, 2015.  The evidence of record reflects that during this period, the Veteran complained of, and/or manifested symptoms, such as depressed mood; mild memory loss; and feeling hopeless, anxious, tense, nervous, and sad.  See e.g. August 2012 Psychology Note Addenda (reporting that the Veteran was out of his wheelchair and walking and that even though this was a big progress, he continued to feel down, sad, anergic and anhedonic); see also October 2012 Psychology Note Addenda (reporting that he noticed a decline in mood since his last appointment and reported feeling down and blue for most days than not for the previous 5 days prior to his appointment; and that he remained at 4/10 in terms of his sadness, with the lower the number representing the more distress he felt); see, too October 2012 VA examination (reflecting that the symptoms applicable to the Veteran's mental diagnosis included depressed mood, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood); see too, February 2014 Psychology Note (reflecting that the Veteran expressed that he had been feeling down, sad and blue; indicating that even though he had been able to cope with various demands that impact mood, he continued to have difficult adjustment process to his declining health and associated medical condition).

Moreover, the Veteran specifically cites to a July 30, 2012 psychology note, which stated that the Veteran's depression worsened over the years, and asserted that many of his symptoms are similar to the Veteran's responses in his December 31, 2015 C & P examination, from which he was afforded a 50 percent disability rating, effective as of that date.  See August 2017 Correspondence.  However, the overall evidence of record suggests that for the period prior to December 31, 2015, the Veteran was generally functioning satisfactorily.  For example, reviewing the July 2012 Psychology Note, the Veteran, on the one hand, reported feeling down, sad, hopeless, restless, anxious, tense, nervous, anhedonic and anergic; and that he has been depressed ever since his accident in 1968, when he was in his 30s.  However, on the other hand, a functional assessment of the Veteran's mental disability also indicated that the Veteran is depressed but generally stable and is in no acute distress.  Additionally, on mental status examination, the evidence of record indicates that the Veteran consistently manifested good hygiene, appropriate attire, good judgment; as well as thought process that was logical, coherent, and goal directed.  See October 2012 Psychology Note (reflecting that the Veteran presented with good hygiene and was dressed appropriately; psychomotor activity was within normal limits; insight and judgment seemed good; and that his thought process was logical, coherent, and goal directed); see also November 2012 Psychology Note (endorsing improvements in both anxiety and depression symptoms); see, too February 2014 Psychology Note (reflecting that on mental status examination, the Veteran was alert and attentive during his appointment via phone conversation, and that the Veteran described his mood as "feeling well", at an 8/10, with the higher the number being the better the mood); see, too July 2015 Psychology Note (reflecting a mental status exam that indicated that the Veteran's mood was euthymic and affect was congruent; psychomotor activity was within normal limits; insight and judgment seemed good; and that thought process was logical, coherent, and goal directed); and that the Veteran reported that he was coping better with his day to day situations).

In an October 2012 VA examination, a VA examiner described the functional impact of the Veteran's mental diagnosis as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Thus, summarily, the period prior to December 31, 2015 reflects a period in which the severity of the Veteran's symptoms fluctuated.  There is no evidence of record to show that the Veteran underwent any periods of hospitalization due to his psychiatric disabilities, and there was no evidence of record to indicate that the Veteran had suicidal or homicidal ideations, plan or intent.  Finally, the findings from the October 2012 VA examination and opinions are consistent with the criteria for a 30 percent disability rating for an acquired psychiatric disorder.  Therefore, a rating in excess of 30 percent for the period prior to December 31, 2015, is not warranted.

Period Beginning December 31, 2015

For the period beginning December 31, 2015, the Veteran is rated at 50 percent disabling for an acquired psychiatric disability.  He argues that his psychiatric disability has deteriorated.  See August 2017 Correspondence.

After a review the record, the Board finds that the Veteran's PTSD symptoms more nearly approximate a 50 percent disability rating for the period beginning December 31, 2015.  During this period, medical records reflect that the Veteran complained of, and/or manifested symptoms, such as depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  See December 2015 VA examination.  Although this VA examination reflects additional symptoms that he had not previously manifested prior to this December 31, 2015 VA examination, treatment records since this examination have not shown that his symptoms have worsened.  See e.g. February 2016 Psychiatric Progress Note (reflecting that the Veteran had adequate hygiene; was cooperative and reasonable; well groomed; thought process was coherent, logical, and circumstantial; judgement was good; and insight was good; and that the Veteran reported attending alcohol anonymous meetings and driving himself to his appointments, accompanied by his wife, and that his family is very supportive, thereby suggesting that he has a functional relationship with his family); see also, January 2017 Psychiatric Note (reflecting that on mental status examination, the Veteran had adequate hygiene, was cooperative and reasonable and well groomed; thought process was coherent and logical; and that the Veteran was oriented in all spheres).

Moreover, there is no evidence, nor has the Veteran reported or manifested, symptoms of suicidal thought, plan, prior attempts; thought disorder, such as delusions, disorganized thinking, hallucinations, or being grossly disorganized; obsessional rituals; neglect of personal hygiene and appearance; near-continuous panic or depression affecting his ability to function independently; or any other manifestations that severely impact his activities of daily living.  Therefore, the evidence fails to show deficiencies in most areas due to symptoms similar or equivalent in severity to those listed in the rating criteria for a 70 percent rating, and thus, a rating in excess of 50 percent, for the period beginning December 31, 2015, is not warranted.  See Vazquez-Claudio, 713 F. 3d at 118 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Right Ankle Residual Scar

The Veteran is assigned an initial noncompensable rating for his right ankle residual scar, under 38 C.F.R. § 4.118, DC 7805.

The Board first notes that DCs 7800 - 7802 are not applicable to the Veteran's claim because his scar does not affect the head, face or neck, and as discussed below, does not affect an area of at least 39 square cm.  

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2017).  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  

DC 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under DCs  7800 - 04, under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7804.

In this case, a January 2016 VA examination reflects the Veteran's right ankle residual scar measured 4 centimeters (cm) length by 0.5 cm width.  However, the VA examination indicated that the scar was not painful or unstable; it did not have a total area equal to or greater than 39 square cm (6 square inches); and that it is not located on the head, face or neck.  Thus, given that the evidence does not reflect any instability, pain, or other disabling effects associated with the scar, a compensable rating is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right ankle, residual of fracture is denied.

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include an anxiety disorder and depressive disorder, for the period prior to December 31, 2015 is denied.

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disability, to include an anxiety disorder and depressive disorder, for the period beginning December 31, 2015 is denied.

Entitlement to an initial compensable rating for right ankle residual scar is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

The Veteran asserts that he has been unable to work due to the increased severity of his service-connected disabilities.  See August 2017 Correspondence.  Specifically, the Veteran asserts that his service-connected disabilities of anxiety disorder, secondary to right ankle condition; right ankle condition (arthritis and scar residual) and GERD prevent him from securing or following any substantially gainful occupation.  See Attachment to August 2017 Correspondence: VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  In this regard, the Board notes that a request for TDIU, whether expressly raised by a veteran, or reasonably raised by the evidence of record, is not a separate "claim" for benefits; but rather, it is considered part and parcel of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453 - 54.  Therefore, since the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU as a result of his anxiety disorder, right ankle conditions and GERD, a remand is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran about a) any additional information and/or evidence, not of record, that is necessary to substantiate his TDIU claim; b) any information or evidence that he is expected to provide; and c) any information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims file.

2.  Then, adjudicate the issue of entitlement to TDIU, based on all evidence of record.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


